DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  in claim 1, line 9, the word “the” should be inserted before “original pixel units.”  Appropriate correction is required.  Claims 2-10 are objected to because they depend on claim 1. 
Claims 11-19 are objected to because of the following informalities:  in claim 11, line 12, the word “the” should be inserted before “original pixel units.”  Appropriate correction is required.  Claims 12-19 are objected to because they depend on claim 1. 
Claim 20 is objected to because of the following informalities:  in claim 20, line 13, the word “the” should be inserted before “original pixel units.”  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo, US 2017/0116902. 

Regarding Claim 1, Kuo (Figs. 1 and 4) teaches a driving method of a display panel (OLED display; par. 0024), comprising:
-calculating an average gray-scale value of original pixel units in each sub-region of the display panel (e.g., Average grayscale determining unit 20 determines average grayscale for each block, which is considered a “sub-region”; par. 0027);
-judging whether the average gray-scale value is greater than a preset gray-scale threshold (e.g., High grayscale determining unit 30 determines if the average grayscale of a block is greater than a threshold value; par. 0030);
(e.g., For each high grayscale block, the adjacent grayscale determining unit 40 determines an adjacent grayscale value.  This adjacent grayscale value represents a weighted sum determined through a preset formula and is considered a “corrected pixel voltage value.”  Said preset formula is an average grayscale of all the pixels in the adjacent high grayscale blocks; par. 0031, 0034.  Thus, the adjacent grayscale value is calculated indirectly according to the average grayscale, which was calculated in the judging step above, and the preset formula); and
-setting the corrected pixel voltage value as a pixel voltage value of original pixel units in the sub-region (e.g., Regulation unit 50 adjusts the grayscale of each color component of the pixels in the high grayscale blocks using an adjustment coefficient that corresponds to the adjacent grayscale value determined in the determining step above; par. 0034).

Regarding Claim 2, Kuo (Figs. 1 and 4) teaches the driving method of claim 1, wherein calculating the average gray-scale value of original pixel units in each sub-region of the display panel comprises:
acquiring a gray-scale value of each of the original pixel units in the sub-region; and
(e.g., The average grayscale of each block is determined using formula 1, which is based on the grayscale values of red, green, and blue and the total number of pixels n in the block; par. 0027).

Regarding Claim 11, Kuo (Figs. 1 and 4) teaches a driving device of a display panel, comprising:
-an average gray-scale calculation circuit (20), configured for calculating an average gray-scale value of original pixel units in each sub-region of the display panel, wherein, the display panel is divided into n sub-regions, and n is an integer greater than 1 (e.g., average grayscale determining unit 20 determines average grayscale for each block, which are considered “sub-region”; par. 0027);
-an average gray-scale judgment circuit (30), configured for judging whether the average gray-scale value is greater than a preset gray-scale threshold (e.g., High grayscale determining unit 30 determines if the average grayscale of a block is greater than a threshold value; par. 0030);
(40), configured for determining a corrected pixel voltage value of the sub-region according to the average gray-scale value and a preset pixel voltage conversion relationship when the average gray-scale value is greater than the preset gray-scale threshold (e.g., For each high grayscale block, the adjacent grayscale determining unit 40 determines an adjacent grayscale value.  This adjacent grayscale value represents a weighted sum determined through a preset formula and is considered a “corrected pixel voltage value.”  Said preset formula is an average grayscale of all the pixels in the adjacent high grayscale blocks; par. 0031, 0034.  Thus, the adjacent grayscale value is calculated indirectly according to the average grayscale, which was calculated in the judging step above, and the preset formula); and
-a pixel voltage arrangement circuit (50), configured for setting the corrected pixel voltage value as a pixel voltage value of original pixel units in the sub-region (e.g., Regulation unit 50 adjusts the grayscale of each color component of the pixels in the high grayscale blocks using an adjustment coefficient that corresponds to the adjacent grayscale value determined in the determining step above; par. 0034).

Regarding Claim 20, Kuo (Figs. 1 and 4) teaches a display device, comprising: 
-a display panel (OLED display; par. 0024); and 
-a control circuit (e.g., Together, units 10-50 are considered a “control circuit”), electrically connected with the display panel, wherein the control circuit is configured for executing a driving method of the display panel, wherein the driving method comprises: 
(e.g., average grayscale determining unit 20 determines average grayscale for each block, which are considered “sub-region”; par. 0027); 
-judging whether the average gray-scale value is greater than a preset gray-scale threshold (e.g., High grayscale determining unit 30 determines if the average grayscale of a block is greater than a threshold value; par. 0030); 
-determining, if the average gray-scale value is greater than the preset gray-scale threshold, a corrected pixel voltage value of the sub-region according to the average gray-scale value and a preset pixel voltage conversion relationship (e.g., For each high grayscale block, the adjacent grayscale determining unit 40 determines an adjacent grayscale value.  This adjacent grayscale value represents a weighted sum determined through a preset formula and is considered a “corrected pixel voltage value.”  Said preset formula is an average grayscale of all the pixels in the adjacent high grayscale blocks; par. 0031, 0034.  Thus, the adjacent grayscale value is calculated indirectly according to the average grayscale, which was calculated in the judging step above, and the preset formula); and
-setting the corrected pixel voltage value as a pixel voltage value of original pixel units in the sub-region (e.g., Regulation unit 50 adjusts the grayscale of each color component of the pixels in the high grayscale blocks using an adjustment coefficient that corresponds to the adjacent grayscale value determined in the determining step above; par. 0034).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kang, US 2011/0157248. 

Regarding Claim 12, Kuo (Figs. 1 and 4) teaches the driving device of claim 11, wherein the average gray-scale calculation circuit (20) comprises:
(20), configured for generating the average gray-scale value according to a total number of the original pixel units and the gray-scale value of each of the original pixel units (e.g., Average grayscale determining unit 20 calculates the average grayscale of each block based on the number of pixels N in each block and the grayscale value of the pixels; par. 0027-0028).

Kuo does not teach a gray-scale acquisition circuit, configured for acquiring a gray-scale value of each of the original pixel units in the sub-region. 

However, Kang (Fig. 6) teaches the concept of a grayscale receiving unit that receives original grayscale data before transmitting it to a data processor (e.g., Data receiving unit 414 receives RGB data).  In the combined invention, the average grayscale calculation circuit would include the data receiving unit 414 of Kang and the average grayscale determining unit of Kuo.  Once the original data is received by the data receiving unit, it would transmit the data to the average grayscale determining unit.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kuo with the above features of Kang.  Kang suggests that having a separate data receiving unit allows the data to be received and processed separately.  This may be desirable to a manufacturer that wants separate circuits for receiving and processing data so that one circuit does not get overburdened. 

Allowable Subject Matter
Claims 3-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Kuo teaches the driving method of claim 1.

However, neither Kuo, nor the remaining prior art, either alone or combination, teaches wherein the step of determining the corrected pixel voltage value of the sub-region according to the average gray-scale value and the preset pixel voltage conversion relationship comprises:
determining a gray-scale threshold interval corresponding to the sub-region according to the average gray-scale value; and
determining a pixel voltage conversion value of the sub-region according to the gray-scale threshold interval and the preset pixel voltage conversion relationship.

In Kuo, the closest prior art, the adjacent grayscale value, the equivalent of the “corrected pixel voltage,” is determined based on the average gray-scale value of each high grayscale region as well as a weighted sum formula (par. 0032-0033).  In this step, a gray-scale threshold interval and a pixel voltage conversion value based on the gray-scale threshold interval is not determined.  


Regarding Claim 10, Kuo teaches the driving method of claim 1.

However, neither Kuo, or the remaining prior art, either alone or in combination, teaches wherein the preset pixel voltage conversion relationship comprises: a relationship table of an average gray-scale value preset by a user, a corresponding threshold interval, and a pixel voltage value that maintains the original front view signal.

In Kuo, the adjacent grayscale value (weighted sum) is calculated in formula 2 (par. 0032).  The average gray-scale value of each block is detected by the average grayscale determining unit 20, not preset by a user.  Moreover, this value is compared to a single threshold value, not an threshold interval. 

Regarding Claim 13, Kuo teaches the driving device of claim 11.

However, neither Kuo, nor the remaining prior art, either alone or in combination, teaches wherein the pixel voltage acquisition circuit comprises:
a gray-scale threshold interval circuit, configured for determining a gray-scale threshold interval corresponding to the sub-region according to the average gray-scale value; and
a first pixel voltage acquisition circuit, configured for determining a pixel voltage conversion value of the sub-region according to the gray-scale threshold interval and the preset pixel voltage conversion relationship.


Regarding Claim 14, Kuo teaches the driving device of claim 11.

However, neither Kuo, nor the remaining prior art, either alone or in combination, teaches wherein the pixel voltage acquisition circuit comprises:
a ratio judgment circuit, configured for judging whether a ratio of original pixel units with gray-scale values in the gray-scale threshold interval in the sub-region is greater than a preset ratio threshold; and
a second pixel voltage acquisition circuit, configured for acquiring a corrected pixel voltage value corresponding to the gray-scale threshold interval from the preset pixel voltage conversion relationship according to the gray-scale threshold interval when the ratio of the original pixel units with the gray-scale values in the gray-scale threshold interval in the sub-region is greater than the preset ratio threshold.

Claims 17-19 are objected to because they depend on claim 14. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 20, 2021